I concur in the judgment and in everything that is said in the foregoing opinion. I desire, especially, to announce my concurrence in the reasoning whereby the writer of the opinion distinguishes the case of Staffordshire Tramways Co. v.Sickness  Accident Assn., 1 Q.B. 402, from the present one. If, however, that case is not distinguishable from this, I am of the opinion that it was wrongly decided. So much, to my mind, is evident from the general reasoning of the above opinion. I think the English case has been given a fictitious importance by the very general application of its doctrine which has been made by annotators, text-writers, and judges.